Title: Charles Willson Peale to Thomas Jefferson, 1 January 1819
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            
              Dear Sir
              Washington Jany 1st 1819.
            
            soon after my arrival here I wrote to inform you of my object in visiting this place, with the hope that my scribling might not be a burden on your precious moments, and as I had said that I would give you some account of my Portraits, Since I begin to think I shall paint only one or two more at the present time, I will enumerate them. Vizt The President, Mr Calhoun, Mr Adams, Mr Crawford, Mr Clay, Coll Johnson, Mr Holmes, Mr Wirt, Mr Rufus King, Comre Porter, and Comre Rogers. Perhaps I may take the Portraits of Mr Tomkins, and the Secy of the Navy Mr Thompson, who are expected here daily. Should Genl Jackson arrive here shortly I may endeavor to obtain the favor of his setting.
            Although there are many Gentlemen of Congress who wish the purchase of my Museum, yet I know by my conversation with several others who have not a conception of its Utility, therefore I shall not make an offer of it at this moment. But I am confident that the time will come, when they shall be sorry for having let it slip through their fingers. The education it is capable of diffusing through the mass of Citizens is all important. I have read a maxim of moral truth, “That the attainment of Happiness, Individual as well as Public, depends on the cultivation of the human mind.”
            Having laid aside all other persuits, except what may tend to the improvement of the Museum, I hope I may live long enough to place it on a permanant mount.
            I conclude with my best wishes for your health and happiness in a length of days, most respectfully your friend
            
              C W Peale
            
          
          
            Mr Epps will set to me in a few days.
            
              C—P—
            
          
        